Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Reliable Limousine and Bus Service, LLC, and Reliable Bus, LLC, petition this court for review of a Washington Metropolitan Area Transit Commission order denying, without prejudice, their applications for certificates of authority. We have reviewed the record and find no reversible error. Accordingly, we affirm the Commission’s order. See In re: Reliable Limousine & Bus Serv., LLC, Nos. AP-2012-183, AP-2012-184, Order No. 13,775 (WMATC Feb. 28, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.